81,7(' 67$7(6 ',675,&7 &2857
                       )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     
'2/25(6 %$527                       
                  3ODLQWLII         
                                     
      Y                               &LYLO $FWLRQ 1R  $%-
                                     
7+( (0%$66< 2) 7+( 5(38%/,& 2) 
=$0%,$                               
                                     
                  'HIHQGDQW         
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                 0(025$1'80 23,1,21

       3ODLQWLII 'RORUHV %DURW EURXJKW WKLV DFWLRQ DJDLQVW WKH (PEDVV\ RI WKH 5HSXEOLF RI =DPELD

DOOHJLQJ WKDW ZKHQ GHIHQGDQW WHUPLQDWHG KHU HPSOR\PHQW LW GLVFULPLQDWHG DQG UHWDOLDWHG DJDLQVW

KHU LQ YLRODWLRQ RI 7LWOH 9,, RI WKH &LYLO 5LJKWV $FW RI   86&  H et seq. DQG WKH

$JH 'LVFULPLQDWLRQ LQ (PSOR\PHQW $FW  86&   et seq. ³$'($´ &RPSO >'NW  @

DW  3ODLQWLII ODWHU DPHQGHG KHU FRPSODLQW WR LQFOXGH DQ DOOHJDWLRQ WKDW GHIHQGDQW DOVR YLRODWHG

WKH 'LVWULFW RI &ROXPELD :DJH 3D\PHQW DQG &ROOHFWLRQ /DZ '& &RGH   et seq.

³'&:3&/´ ZKHQ LW IDLOHG WR SD\ KHU ZDJHV VKH ZDV RZHG DIWHU KHU WHUPLQDWLRQ VW $P

&RPSO >'NW  @  ± G $P &RPSO >'NW  @  ± ,Q LWV DQVZHU GHIHQGDQW

DVVHUWHG VWDWXWH RI OLPLWDWLRQV DV DQ DIILUPDWLYH GHIHQVH WR WKH ZDJH FODLP         $P $QVZHU

>'NW  @  

       3ODLQWLII KDV PRYHG IRU SDUWLDO VXPPDU\ MXGJPHQW RQ WKH '&:3&/ FODLP &RXQW ,9

DUJXLQJ WKDW GHIHQGDQW RZHV KHU ZDJHV DQG WKDW KHU FODLP LV WLPHO\ 0RW IRU 3DUWLDO 6XPP -

>'NW  @ ³3O¶V 0RW´ 0HP LQ 6XSS RI 3O¶V 0RW >'NW  @ ³3O¶V 0HP´ 'HIHQGDQW

ILOHG D FURVVPRWLRQ IRU SDUWLDO VXPPDU\ MXGJPHQW FRQWHQGLQJ WKDW SODLQWLII¶V FODLP LV WLPHEDUUHG

DQG WKDW QR HTXLWDEOH UHPHG\ WROOV WKH WKUHH\HDU VWDWXWH RI OLPLWDWLRQV 'HI¶V &URVV0RW IRU
3DUWLDO 6XPP - >'NW  @ ³'HI¶V &URVV0RW´ 'HI¶V 0HP LQ 2SS WR 3O¶V 0RW 	 LQ 6XSS

RI 'HI¶V &URVV0RW >'NW  @ ³'HI¶V &URVV0HP´

        7KH &RXUW ILQGV WKDW SODLQWLII¶V '&:3&/ FODLP LV WLPHEDUUHG DQG LW ZLOO JUDQW VXPPDU\

MXGJPHQW RQ &RXQW ,9 LQ IDYRU RI GHIHQGDQW 'HIHQGDQW¶V RWKHU SHQGLQJ PRWLRQ IRU VXPPDU\

MXGJPHQW RQ &RXQWV , ,, DQG ,,, UHPDLQV XQGHU DGYLVHPHQW DQG LW ZLOO EH DGGUHVVHG LQ D VHSDUDWH

RSLQLRQ

                                           %$&.*5281'

,      )DFWXDO %DFNJURXQG

        7KH IROORZLQJ IDFWV DUH XQGLVSXWHG XQOHVV RWKHUZLVH QRWHG

        x   3ODLQWLII EHJDQ ZRUNLQJ IRU GHIHQGDQW DV D VHFUHWDU\ LQ -DQXDU\  3O¶V 62)  
             'HI¶V 62)   

        x   2YHU WLPH VKH WRRN RQ GXWLHV VKH GHVFULEHG DV ³DFFRXQWLQJ´ GXWLHV ([ $ WR 'HI¶V
            &URVV0RW >'NW  @ ³%DURW 'HS´ DW ± DQG VKH UHTXHVWHG DQ
            LQFUHDVH LQ KHU VDODU\ WR UHIOHFW WKRVH DGGLWLRQDO GXWLHV RQ 6HSWHPEHU   G $P
            &RPSO  

        x   2Q 6HSWHPEHU   GHIHQGDQW SODFHG SODLQWLII RQ DGPLQLVWUDWLYH OHDYH GXULQJ
            ZKLFK VKH ZDV SDLG ILIW\SHUFHQW RI KHU UHJXODU VDODU\ 3O¶V 62)   'HI¶V 62)  

        x   ,Q D OHWWHU GDWHG 1RYHPEHU   GHIHQGDQW LQIRUPHG SODLQWLII WKDW VKH KDG ³EHHQ
            WHUPLQDWHG ZLWK HIIHFW IURP VW 2FWREHU ´ DQG WKDW VKH ZRXOG EH ³SDLG RQH
            PRQWK¶V VDODU\ LQ OLHX RI QRWLFH´ See 3O¶V 62)    'HI¶V 62)   




        3XUVXDQW WR /RFDO &LYLO 5XOH K SODLQWLII VXEPLWWHG KHU VWDWHPHQW RI XQGLVSXWHG PDWHULDO
IDFWV LQ VXSSRUW RI KHU PRWLRQ IRU VXPPDU\ MXGJPHQW 6WDWHPHQW RI 8QGLVSXWHG 0DWHULDO )DFWV LQ
6XSS RI 3O¶V 0RW >'NW  @ ³3O¶V 62)´ 'HIHQGDQW ILOHG D UHVSRQVLYH VWDWHPHQW RI
JHQXLQHO\ GLVSXWHG PDWHULDO IDFWV WKDW LQFOXGHG D VWDWHPHQW RI XQGLVSXWHG PDWHULDO IDFWV LQ VXSSRUW
RI LWV FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW 'HI¶V 6WDWHPHQW RI *HQXLQHO\ 'LVSXWHG 0DWHULDO )DFWV
LQ 2SS WR 3O¶V 0RW 	 6WDWHPHQW RI 8QGLVSXWHG 0DWHULDO )DFWV LQ 6XSS RI 'HI¶V &URVV0RW
>'NW  @ ³'HI¶V 62)´ 3ODLQWLII ILOHG D UHVSRQVLYH VWDWHPHQW RI PDWHULDO IDFWV LQ GLVSXWH
3O¶V 5HVS WR 'HI¶V 62) >'NW  @ ³3O¶V 5HVS 62)´ :KHQ D IDFW LV QRW GLVSXWHG WKH
&RXUW ZLOO FLWH WR WKH SDUWLHV¶ VWDWHPHQWV RI IDFWV LI D IDFW LV GLVSXWHG WKH &RXUW ZLOO FLWH WR HYLGHQFH
LQ WKH UHFRUG
                                                    
       x   1RWZLWKVWDQGLQJ WKH GDWH RI WKH OHWWHU GHIHQGDQW PDLOHG LW WR SODLQWLII RQ 1RYHPEHU
             3O¶V 62)   'HI¶V 62)   see ([  WR 3O¶V 0RW >'NW  @ ³([
           ´ DQG VKH UHFHLYHG LW WKH QH[W GD\ RQ 1RYHPEHU   ([ / WR 'HI¶V &URVV
           0RW >'NW  @ ³([ /´

       x   'HIHQGDQW QRWLILHG WKH 8QLWHG 6WDWHV 'HSDUWPHQW RI 6WDWH WKDW LW KDG WHUPLQDWHG SODLQWLII
           ZLWK D ³WHUPLQDWLRQ GDWH´ RI 1RYHPEHU   ([  WR 3O¶V 0RW >'NW  @
           ³([ ´

       x   2Q 1RYHPEHU   )UDQN 0EHZH ± GHIHQGDQW¶V )LUVW 6HFUHWDU\ RI $FFRXQWV WR
           ZKRP SODLQWLII UHSRUWHG ± VXEPLWWHG D UHTXHVW WR 0LQLVWHU &RXQVHORU $OIUHG &KLR]D IRU
           DSSURYDO RI ³ILQDO SD\PHQWV´ WR EH PDGH WR SODLQWLII 3O¶V 62)     'HI¶V
           62)     ([  WR 3O¶V 0RW >'NW @

       x   2Q 'HFHPEHU   SODLQWLII VHQW D OHWWHU WR GHIHQGDQW UHTXHVWLQJ IXOO SD\PHQW RI
           WKH PRQH\ VKH EHOLHYHG VKH ZDV RZHG DQG VWDWLQJ WKDW VKH KDG FRQVXOWHG ZLWK DQ
           DWWRUQH\ ([ /

       x   0U &KLR]D DSSURYHG WKH ILQDO SD\PHQW DPRXQWV LQ 0U 0EHZH¶V OHWWHU RQ 'HFHPEHU
             'HI¶V 62)   3O¶V 5HVS 62)  

       x   3ODLQWLII UHTXHVWHG SD\PHQW DJDLQ RQ 'HFHPEHU   3O¶V 62)   'HI¶V
           62)   ([  WR 3O¶V 0RW >'NW  @ ³([ ´

       x   2Q 'HFHPEHU   SODLQWLII UHFHLYHG  IURP GHIHQGDQW 3O¶V 62)  
           'HI¶V 62)   7KDW VDPH GD\ SODLQWLII LQIRUPHG 0U 0EHZH WKDW VKH EHOLHYHG VKH
           KDG EHHQ XQGHUSDLG 'HI¶V 62)   3O¶V 5HVS 62)  

       x   2Q 'HFHPEHU   SODLQWLII VHQW D OHWWHU WR 0U &KLR]D UHLWHUDWLQJ WKDW VKH KDG EHHQ
           XQGHUSDLG 3O¶V 62)   'HI¶V 62)   ([  WR 3O¶V 0RW >'NW  @

       x   2Q 'HFHPEHU   0U 0EHZH HPDLOHG SODLQWLII D FDOFXODWLRQ RI ³)LQDO 3D\PHQWV
           RI /HDYH 'D\V DQG 6DODU\ LQ /LHX RI 1RWLFH´ 'HI¶V 62)   3O¶V 5HVS 62)  
           ([ )) WR 'HI¶V &URVV0RW >'NW  @ ³([ ))´ +H VWDWHG WKDW WKH FRPSXWDWLRQV
           ZRXOG EH VXEPLWWHG WR 0U &KLR]D DV ³ILQDO´ DQG WKDW ³WKH FDVH FDQ EH GHFODUHG DV
           FORVHG WKHUHDIWHU´ XQOHVV SODLQWLII KDG DQ\ RWKHU REMHFWLRQV 'HI¶V 62)   3O¶V
           5HVS 62)   ([ ))




        'HIHQGDQW DVVHUWV WKDW WKLV FKHFN ZDV GDWHG 1RYHPEHU   DQG WKDW ³%DURW¶V KXVEDQG
SLFNHG XS WKH FKHFN IURP WKH (PEDVV\ RQ 'HFHPEHU  ´ 'HI¶V 62)   %XW GHIHQGDQW
IDLOV WR SRLQW WR HYLGHQFH LQ WKH UHFRUG VXSSRUWLQJ WKLV IDFW


                                                 
       x   7KH QH[W GD\ 'HFHPEHU   SODLQWLII UHVSRQGHG WR 0U 0EHZH FRQILUPLQJ WKDW
           VKH GLG ³QRW GLVSXWH WKLV DW DOO´ ([ ** WR 'HI¶V &URVV0RW >'NW  @

       x   1RWZLWKVWDQGLQJ WKLV H[FKDQJH SODLQWLII VWDWHV WKDW 0U 0EHZH LQIRUPHG KHU RQ
           'HFHPEHU   WKDW )LUVW 6HFUHWDU\ RI 3ROLWLFDO DQG $GPLQLVWUDWLRQ &KHPER )HOL[
           0EXOD ZRXOG EH UHYLHZLQJ KHU XQGHUSD\PHQW FODLP 3O¶V 62)   'HFO RI 'RORUHV
           %DURW ([  WR 3O¶V 0RW >'NW  @ ³%DURW 'HFO´  

       x   7KHUHDIWHU RQ -DQXDU\  DQG -DQXDU\   SODLQWLII FRQWDFWHG 0U 0EXOD WR
           UHTXHVW WKDW VKH EH SDLG WKH PRQH\ VKH EHOLHYHG VKH ZDV RZHG 3O¶V 62)   'HI¶V
           62)   ([  WR 3O¶V 0RW >'NW  @ ([  WR 3O¶V 0RW >'NW  @

       x   2Q )HEUXDU\   SODLQWLII UHFHLYHG  IURP GHIHQGDQW 3O¶V 62)  
           'HI¶V 62)  

       x   3ODLQWLII FRQWLQXHG WR FRPPXQLFDWH ZLWK LQGLYLGXDOV DW WKH (PEDVV\ EHWZHHQ )HEUXDU\
           DQG $SULO  LQ DQ HIIRUW WR UHVROYH KHU FODLP WKDW VKH ZDV VWLOO RZHG PRQH\ 3O¶V
           62)   'HI¶V 62)  

       x   2Q 0DUFK   0U 0EHZH HPDLOHG SODLQWLII DQG DVNHG KHU WR FRPH WR WKH
           (PEDVV\ ³VR WKDW >WKH\@ >FRXOG@ SXW WKLV PDWWHU WR UHVW´ ([ $$ WR 'HI¶V &URVV0RW
           >'NW  @ ³([ $$´

       x   3ODLQWLII UHVSRQGHG WKH VDPH GD\ 0DUFK   VD\LQJ WKDW VKH FRXOG QRW FRPH LQWR
           WKH (PEDVV\ EHFDXVH VKH ZDV ³WUDXPDWL]HG ZLWK ZKDW >WKH\@ KDG GRQH WR >KHU@´ Id.

       x   2Q $SULO   SODLQWLII FRQWDFWHG GHIHQGDQW DJDLQ WR UHTXHVW SD\PHQW DQG VKH
           LQIRUPHG GHIHQGDQW WKDW VKH LQWHQGHG WR SXUVXH OHJDO UHPHGLHV LI LW GLG QRW SD\ KHU WKH
           PRQH\ VKH EHOLHYHG VKH ZDV RZHG 3O¶V 62)   'HI¶V 62)   ([  WR 3O¶V
           0RW >'NW  @

       x   7KHQ LQ D OHWWHU GDWHG $SULO   GHIHQGDQW QRWLILHG SODLQWLII WKDW LW KDG DFWXDOO\
           RYHUSDLG KHU E\  DQG LW GHPDQGHG UHSD\PHQW 3O¶V 62)   'HI¶V 62)  
           ([  WR 3O¶V 0RW >'NW  @




      3ODLQWLII GRHV QRW GLVSXWH WKH H[LVWHQFH RI WKLV FRPPXQLFDWLRQ EXW FODLPV WKDW ZKHQ VKH
PDGH WKLV VWDWHPHQW ³VKH ZDV UHIHUULQJ WR WKH FRPSXWDWLRQ VKH DQG 0U 0EHZH GLVFXVVHG E\
SKRQH QRW D WRWDO DPRXQW RI ´ 3O¶V 5HVS 62)  

      7KH UHFRUG VXSSRUWV GHIHQGDQW¶V DVVHUWLRQ WKDW WKH FKHFN IRU  ZDV GDWHG -DQXDU\
  ([ , WR 'HI¶V &URVV0RW >'NW  @ DQG WKDW WKH (PEDVV\ DGYLVHG SODLQWLII E\ HPDLO
RQ -DQXDU\   WKDW VKH FRXOG SLFN XS WKH FKHFN WKDW GD\ RU WKH QH[W EXVLQHVV GD\ )HEUXDU\
  ([ ++ WR 'HI¶V &URVV0RW >'NW  @ ³([ ++´
                                                 
       x   3ODLQWLII DFNQRZOHGJHG UHFHLSW RI WKLV OHWWHU RQ $SULO   ([  WR 3O¶V 0RW
           >'NW  @

       x   7KHUH LV QR HYLGHQFH LQ WKH UHFRUG WKDW WKH SDUWLHV HQJDJHG LQ DQ\ IXUWKHU FRQYHUVDWLRQV
           DERXW WKH ZDJH LVVXH RU WKDW HLWKHU SDUW\ PDGH DQ\ SD\PHQWV WR WKH RWKHU DIWHU $SULO 
           

,,    3URFHGXUDO %DFNJURXQG

       2Q 0DUFK   SODLQWLII ILOHG KHU LQLWLDO FRPSODLQW DOOHJLQJ YLRODWLRQV RI 7LWOH 9,,

DQG WKH $'($ &RPSO 3ODLQWLII GLG QRW H[SOLFLWO\ PHQWLRQ WKH '&:3&/ RU DVVHUW D FODLP XQGHU

LW XQWLO VKH ILOHG KHU ILUVW DPHQGHG FRPSODLQW RQ 1RYHPEHU   3O¶V 62)   'HI¶V

62)   VW $P &RPSO  ±




       'HIHQGDQW LQVLVWV WKDW SODLQWLII GLG QRW ILOH KHU RULJLQDO FRPSODLQW XQWLO $SULO   ZKLFK
LV WKH GDWH UHIOHFWHG RQ WKH GRFNHW 'HI¶V &URVV0HP DW  3ODLQWLII¶V FRPSODLQW ZDV UHFHLYHG
E\ WKH FOHUN¶V RIILFH RQ 0DUFK   DQG ZDV DFFRPSDQLHG E\ KHU in forma pauperis
DSSOLFDWLRQ >'NW  @ ZKLFK ZDV JUDQWHG RQ $SULO   )LDW 2UGHU $SULO   7KH '&
&LUFXLW KDV VWDWHG WKDW ³>U@HFHLSW E\ WKH FOHUN¶V RIILFH RI D pro se FRPSODLQW DFFRPSDQLHG E\ DQ in
forma pauperis DSSOLFDWLRQ FRQVWLWXWHV D ILOLQJ IRU VWDWXWRU\ WLPH OLPLWDWLRQ SXUSRVHV´ Mondy v.
Sec’y of the Army  )G   Q '& &LU  0DF.LQQRQ - FRQFXUULQJ
+RZHYHU WKH SDUWLHV GLVSXWH ZKHWKHU SODLQWLII ILOHG KHU FRPSODLQW pro se 'HI¶V &URVV0HP DW
 3O¶V 0HP DW ± 3ODLQWLII¶V FRPSODLQW LV VLJQHG E\ DQ DWWRUQH\ see &RPSO DW  EXW
SODLQWLII WHVWLILHG WKDW VKH KDG REWDLQHG FRXQVHO RQ D SUR ERQR EDVLV DQG WKDW WKH DWWRUQH\ KHOSHG
KHU GUDIW KHU FRPSODLQW See %DURW 'HS DW ± 0RUHRYHU SODLQWLII¶V FLYLO FRYHU VKHHW
VWDWHV WKDW VKH ZDV SURFHHGLQJ pro se &LYLO &RYHU 6KHHW >'NW  @ ,Q DQ\ HYHQW WKH GDWH RQ
ZKLFK SODLQWLII ILOHG KHU LQLWLDO FRPSODLQW GRHV QRW DIIHFW WKH RXWFRPH RI WKLV FDVH EHFDXVH
SODLQWLII¶V FODLP LV WLPHEDUUHG XVLQJ HLWKHU GDWH

       $OWKRXJK WKHUH LV D TXHVWLRQ RI ZKHWKHU WKH '&:3&/ FODLP UHODWHV EDFN WR WKH RULJLQDO
FRPSODLQW XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH F% WKH &RXUW QHHG QRW UHVROYH WKH LVVXH
EHFDXVH SODLQWLII¶V FODLP ZRXOG EH WLPHEDUUHG ZKHWKHU WKH &RXUW XVHG 0DUFK  FRPSODLQW
UHFHLYHG E\ &OHUN¶V RIILFH $SULO  FRPSODLQW GRFNHWHG RU 1RYHPEHU   FRPSODLQW
DPHQGHG DV WKH ILOLQJ GDWH 7KH &RXUW QRWHV WKDW LQ KHU RULJLQDO FRPSODLQW SODLQWLII DOOHJHG WKDW
³>G@HIHQGDQW GLG QRW WLPHO\ SD\ >KHU@ GLVPLVVDO SD\ DV UHTXLUHG XQGHU WKH HPSOR\PHQW FRQWUDFW RU
SUDFWLFHV´ &RPSO DW  DQG DV ORQJ DV WKH IDFWV LQ WKH RULJLQDO FRPSODLQW SXW WKH GHIHQGDQW RQ
QRWLFH ³RI WKH EDVLV IRU OLDELOLW\ WKH SODLQWLII>@ ZRXOG ODWHU DGYDQFH LQ WKH DPHQGHG FRPSODLQW´ WKH
FRPSODLQW ZLOO UHODWH EDFN Meijer, Inc. v. Biovail Corp.  )G   '& &LU 
FLWLQJ United States v. Hicks  )G   '& &LU 
                                                  
       2Q $SULO   WKH &RXUW GLVPLVVHG SODLQWLII¶V DPHQGHG FRPSODLQW IRU ODFN RI SHUVRQDO

MXULVGLFWLRQ EDVHG RQ SODLQWLII¶V IDLOXUH WR SHUIHFW VHUYLFH RQ GHIHQGDQW LQ DFFRUGDQFH ZLWK WKH

)RUHLJQ 6RYHUHLJQ ,PPXQLWLHV $FW ³)6,$´ Barot v. Embassy of the Republic of Zambia  )

6XSS G  ''&  7KH &RXUW GHQLHG SODLQWLII¶V PRWLRQ IRU UHFRQVLGHUDWLRQ RQ -XQH 

 Barot v. Embassy of the Republic of Zambia  ) 6XSS G  ''&  3ODLQWLII

DSSHDOHG WKH GLVPLVVDO RI KHU DPHQGHG FRPSODLQW DQG WKH &RXUW RI $SSHDOV UHYHUVHG DQG UHPDQGHG

WKH FDVH WR ³DIIRUG >SODLQWLII@    WKH RSSRUWXQLW\ WR HIIHFW VHUYLFH SXUVXDQW WR 

86&  D´ Barot v. Embassy of the Republic of Zambia  )G  ± '& &LU

 see also 0DQGDWH RI 8QLWHG 6WDWHV &RXUW RI $SSHDOV >'NW  @

       $IWHU SODLQWLII SHUIHFWHG VHUYLFH see 5HWXUQ RI 6HUYLFH $II >'NW  @ GHIHQGDQW PRYHG

WR GLVPLVV WKH DPHQGHG FRPSODLQW RQ WKH JURXQGV WKDW LW IDLOHG WR VWDWH D FODLP XSRQ ZKLFK UHOLHI

FRXOG EH JUDQWHG 'HI¶V 0HP RI /DZ LQ 6XSS RI 'HI¶V 0RW WR 'LVPLVV >'NW  @ ,Q

UHVSRQVH SODLQWLII ILOHG D PRWLRQ IRU OHDYH WR ILOH D VHFRQG DPHQGHG FRPSODLQW SXUVXDQW WR )HGHUDO

5XOH RI &LYLO 3URFHGXUH  0RW IRU /HDYH WR )LOH G $P &RPSO >'NW  @ ZKLFK WKH &RXUW

JUDQWHG 0LQ 2UGHU -DQ  

        3ODLQWLII ILOHG D VHFRQG DPHQGHG FRPSODLQW RQ -DQXDU\            G $P &RPSO

>'NW  @ 2Q )HEUXDU\   GHIHQGDQW ILOHG DQ DQVZHU ZKLFK LQFOXGHG D FRXQWHUFODLP IRU

WUHVSDVV WR FKDWWHO DJDLQVW SODLQWLII $QVZHU >'NW  @ 'HIHQGDQW YROXQWDULO\ GLVPLVVHG WKH

FRXQWHUFODLP RQ )HEUXDU\   1RWLFH RI 9ROXQWDU\ 'LVPLVVDO >'NW  @ DIWHU ILOLQJ DQ

DPHQGHG DQVZHU RQ )HEUXDU\   $P $QVZHU >'NW  @

       )ROORZLQJ GLVFRYHU\ SODLQWLII PRYHG IRU SDUWLDO VXPPDU\ MXGJPHQW RQ KHU '&:3&/

FODLP 3O¶V 0RW DQG GHIHQGDQW ILOHG D FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW RQ WKH VDPH FRXQW




                                                
'HI¶V &URVV0RW 7KH PRWLRQ KDV EHHQ IXOO\ EULHIHG 'HIHQGDQW DOVR ILOHG D PRWLRQ IRU VXPPDU\

MXGJPHQW RQ &RXQWV , ,, DQG ,,, RQ 0DUFK   'HI¶V 0RW IRU 6XPP - RQ &RXQWV , ,, DQG

,,, >'NW  @ 7KDW PRWLRQ LV DOVR IXOO\ EULHIHG EXW WKLV RSLQLRQ GHDOV RQO\ ZLWK &RXQW ,9

                                   67$1'$5' 2) 5(9,(:

       6XPPDU\ MXGJPHQW LV DSSURSULDWH ³LI WKH PRYDQW VKRZV WKDW WKHUH LV QR JHQXLQH GLVSXWH DV

WR DQ\ PDWHULDO IDFW DQG WKH PRYDQW LV HQWLWOHG WR MXGJPHQW DV D PDWWHU RI ODZ´ )HG 5 &LY 3

D 7KH SDUW\ VHHNLQJ VXPPDU\ MXGJPHQW ³EHDUV WKH LQLWLDO UHVSRQVLELOLW\ RI LQIRUPLQJ WKH

GLVWULFW FRXUW RI WKH EDVLV IRU LWV PRWLRQ DQG LGHQWLI\LQJ WKRVH SRUWLRQV RI WKH SOHDGLQJV

GHSRVLWLRQV DQVZHUV WR LQWHUURJDWRULHV DQG DGPLVVLRQV RQ ILOH WRJHWKHU ZLWK WKH DIILGDYLWV LI DQ\

ZKLFK LW EHOLHYHV GHPRQVWUDWH WKH DEVHQFH RI D JHQXLQH LVVXH RI PDWHULDO IDFW´ Celotex Corp. v.

Catrett  86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG 7R GHIHDW VXPPDU\

MXGJPHQW WKH QRQPRYLQJ SDUW\ PXVW ³GHVLJQDWH VSHFLILF IDFWV VKRZLQJ WKDW WKHUH LV D JHQXLQH

LVVXH IRU WULDO´ Id. DW  LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG

       7KH PHUH H[LVWHQFH RI D IDFWXDO GLVSXWH LV LQVXIILFLHQW WR SUHFOXGH VXPPDU\ MXGJPHQW

Anderson v. Liberty Lobby, Inc.  86  ±  $ GLVSXWH LV ³JHQXLQH´ RQO\ LI D

UHDVRQDEOH IDFWILQGHU FRXOG ILQG IRU WKH QRQPRYLQJ SDUW\ D IDFW LV ³PDWHULDO´ RQO\ LI LW LV FDSDEOH

RI DIIHFWLQJ WKH RXWFRPH RI WKH OLWLJDWLRQ Id. DW  Laningham v. U.S. Navy  )G 

 '& &LU  ,Q DVVHVVLQJ D SDUW\¶V PRWLRQ WKH FRXUW PXVW ³YLHZ WKH IDFWV DQG GUDZ

UHDVRQDEOH LQIHUHQFHV µLQ WKH OLJKW PRVW IDYRUDEOH WR WKH SDUW\ RSSRVLQJ WKH VXPPDU\ MXGJPHQW




        3ODLQWLII ILOHG KHU UHSO\ LQ VXSSRUW RI KHU VXPPDU\ MXGJPHQW PRWLRQ DQG LQ RSSRVLWLRQ WR
GHIHQGDQW¶V FURVV PRWLRQ RQ 0DUFK   5HSO\ LQ 6XSS RI 3O¶V 0RW 	 2SS WR 'HI¶V &URVV
0RW >'NW  @ ³3O¶V 5HSO\´ 2Q 0DUFK   GHIHQGDQW ILOHG LWV FURVVUHSO\ 'HI¶V 5HSO\
WR 3O¶V 5HSO\ >'NW  @ ³'HI¶V &URVV5HSO\´ ,Q UHVSRQVH WR GHIHQGDQW¶V FURVVUHSO\ SODLQWLII
ILOHG D VXUUHSO\ RQ $SULO   6XU5HSO\ >'NW  @ ³3O¶V 6XU5HSO\´


                                                  
PRWLRQ¶´ Scott v. Harris  86    DOWHUDWLRQV RPLWWHG TXRWLQJ United States

v. Diebold, Inc.  86    SHU FXULDP

        ³7KH UXOH JRYHUQLQJ FURVVPRWLRQV IRU VXPPDU\ MXGJPHQW    LV WKDW QHLWKHU SDUW\ ZDLYHV

WKH ULJKW WR D IXOO WULDO RQ WKH PHULWV E\ ILOLQJ LWV RZQ PRWLRQ HDFK VLGH FRQFHGHV WKDW QR PDWHULDO

IDFWV DUH DW LVVXH RQO\ IRU WKH SXUSRVHV RI LWV RZQ PRWLRQ´ Sherwood v. Wash. Post  )G

  Q '& &LU  DOWHUDWLRQ LQ RULJLQDO TXRWLQJ McKenzie v. Sawyer  )G 

 Q '& &LU  ,Q DVVHVVLQJ HDFK SDUW\¶V PRWLRQ ³>D@OO XQGHUO\LQJ IDFWV DQG LQIHUHQFHV

DUH DQDO\]HG LQ WKH OLJKW PRVW IDYRUDEOH WR WKH QRQPRYLQJ SDUW\´ N.S. ex rel. Stein v. District of

Columbia  ) 6XSS G   ''&  FLWLQJ Anderson  86 DW 

                                            $1$/<6,6

,     7KH &RXUW ZLOO JUDQW GHIHQGDQW¶V SDUWLDO PRWLRQ IRU VXPPDU\ MXGJPHQW EHFDXVH
       SODLQWLII GLG QRW ILOH KHU FODLP ZLWKLQ WKH WKUHH\HDU VWDWXWH RI OLPLWDWLRQV SHULRG

       7KH '&:3&/ SURYLGHV WKDW ³>Z@KHQHYHU DQ HPSOR\HU GLVFKDUJHV DQ HPSOR\HH WKH

HPSOR\HU VKDOO SD\ WKH HPSOR\HH¶V ZDJHV HDUQHG QRW ODWHU WKDQ WKH ZRUNLQJ GD\ IROORZLQJ VXFK

GLVFKDUJH´ '& &RGH   &ODLPV XQGHU WKH '&:3&/ PXVW EH FRPPHQFHG ³ZLWKLQ 

\HDUV DIWHU WKH FDXVH RI DFWLRQ DFFUXHG RU RI WKH ODVW RFFXUUHQFH LI WKH YLRODWLRQ LV FRQWLQXRXV´ WR

DYRLG EHLQJ WLPHEDUUHG '& &RGH  F ³:KHUH WKH IDFW RI DQ LQMXU\ FDQ EH UHDGLO\

GHWHUPLQHG D FODLP DFFUXHV IRU SXUSRVHV RI WKH VWDWXWH RI OLPLWDWLRQV DW WKH WLPH WKH LQMXU\ DFWXDOO\

RFFXUV´ Mullin v. Wash. Free Weekly, Inc.  $G   '&  TXRWLQJ Colbert v.

Georgetown Univ.  $G   '&  HQ EDQF

       +HUH SODLQWLII DOOHJHV WKDW GHIHQGDQW YLRODWHG WKH '&:3&/ E\ IDLOLQJ WR SD\ KHU RZHG

ZDJHV ZLWKLQ RQH EXVLQHVV GD\ RI KHU WHUPLQDWLRQ G $P &RPSO   7KH SDUWLHV GLVSXWH WKH

GDWH RI SODLQWLII¶V WHUPLQDWLRQ DQG WKHUHIRUH WKH GDWH WKDW KHU FODLP DFFUXHG See Dover v. Medstar

Wash. Hosp. Ctr., Inc.  ) 6XSS G   ''&  REVHUYLQJ WKDW FODLPV XQGHU WKH

                                                  
'&:3&/ DFFUXH RQ WKH GDWH SODLQWLII ZDV WHUPLQDWHG $FFRUGLQJ WR GHIHQGDQW SODLQWLII ZDV

³WHUPLQDWHG IURP HPSOR\PHQW HLWKHU 2FWREHU  RU DW WKH ODWHVW 1RYHPEHU  ´ ZKHQ VKH

UHFHLYHG WKH WHUPLQDWLRQ OHWWHU 'HI¶V 62)   3ODLQWLII SRLQWV WR 1RYHPEHU   DV WKH

RSHUDWLYH GDWH 3O¶V 62)   5HJDUGOHVV RI ZKLFK WHUPLQDWLRQ GDWH WKH &RXUW XVHV SODLQWLII¶V

FODLP LV VWLOO WLPHEDUUHG

        'HIHQGDQW VHQW D OHWWHU WR SODLQWLII GDWHG 1RYHPEHU   VWDWLQJ WKDW SODLQWLII KDG EHHQ

WHUPLQDWHG HIIHFWLYH 2FWREHU   ([  WR 3O¶V 0RW >'NW  @ %XW WKLV OHWWHU ZDV

PDLOHG WR SODLQWLII RQ 1RYHPEHU   ([  VKH UHFHLYHG LW RQ 1RYHPEHU   ([ /

see also 3O¶V 0HP DW  DQG ZKHQ GHIHQGDQW QRWLILHG WKH 8QLWHG 6WDWHV 'HSDUWPHQW RI 6WDWH WKDW

SODLQWLII KDG EHHQ WHUPLQDWHG LW VSHFLILHG D ³WHUPLQDWLRQ GDWH´ RI 1RYHPEHU   ([ 

        3XUVXDQW WR WKH '&:3&/ GHIHQGDQW ZDV REOLJDWHG WR SD\ SODLQWLII KHU RZHG ZDJHV WKH

ILUVW EXVLQHVV GD\ DIWHU KHU WHUPLQDWLRQ See '& &RGH   :KLOH GHIHQGDQW FRQWHQGV

WKDW WKH FKHFN UHSUHVHQWLQJ SODLQWLII¶V ILQDO SD\PHQW ZDV GDWHG 1RYHPEHU   LW KDV RQO\

SURGXFHG HYLGHQFH WKDW VKRZV WKDW WKH FRPSXWDWLRQV IRU SODLQWLII¶V ILQDO SD\PHQWV ZHUH VXEPLWWHG

IRU DSSURYDO RQ WKDW GDWH See ([ 4 WR 'HI¶V &URVV0RW >'NW  @ $QG WKH SDUWLHV GR QRW

GLVSXWH WKDW WKH ILQDO SD\PHQW RI  ZDV QRW DSSURYHG XQWLO 'HFHPEHU   'HI¶V

62)   3O¶V 5HVS 62)   DQG WKDW SODLQWLII GLG QRW JHW WKH FKHFN XQWLO 'HFHPEHU  

3O¶V 62)   'HI¶V 62)   )XUWKHU WKH UHFRUG UHYHDOV WKDW SODLQWLII FRQWDFWHG GHIHQGDQW RQ

'HFHPEHU  DQG   WR GHPDQG SD\PHQW 3O¶V 62)   'HI¶V 62)   ([ / ([ 

        7KHUHIRUH XVLQJ HLWKHU RI WKH WZR SRVVLEOH WHUPLQDWLRQ GDWHV LQ WKH UHFRUG ± 2FWREHU 

 RU 1RYHPEHU   ± WKH UHFRUG UHIOHFWV WKDW SODLQWLII ZDV QRW SDLG E\ WKH QH[W EXVLQHVV

GD\ ± 1RYHPEHU   RU 'HFHPEHU   ± DV UHTXLUHG E\ WKH DSSOLFDEOH VWDWXWH 7KHUHIRUH

KHU FODLP KDG WR EH ILOHG ZLWKLQ WKUHH \HDUV RI 'HFHPEHU   DW WKH ODWHVW DQG WKHUH LV QR



                                                 
TXHVWLRQ WKDW SODLQWLII GLG QRW ILOH KHU '& ZDJH FODLP XQWLO DIWHU 'HFHPEHU   3ODLQWLII GLG

QRW LQLWLDWH WKLV DFWLRQ XQWLO 0DUFK   DQG VKH GLG QRW DGG WKH ':&3&/ FODLP XQWLO

1RYHPEHU   6R HYHQ LI WKH FODLP UHODWHV EDFN WR WKH HDUOLHVW SRVVLEOH ILOLQJ GDWH RI WKLV

ODZVXLW LW ZRXOG EH RXWVLGH RI WKH WKUHH\HDU VWDWXWH RI OLPLWDWLRQV

       3ODLQWLII DOVR DUJXHV WKDW KHU FODLP DFFUXHG ODWHU EHFDXVH GHIHQGDQW YLRODWHG WKH '&:3&/

IRU D VHFRQG WLPH RQ $SULO   ZKHQ LW GHPDQGHG UHSD\PHQW RI PRQH\ LW PDLQWDLQHG KDG

EHHQ VHQW WR SODLQWLII LQ HUURU 3O¶V 0HP DW  6KH FRQWHQGV WKDW WKLV GHPDQG IRU UHSD\PHQW

FRQVWLWXWHG D ³FRQGLWLRQ´ RQ WKH SUHYLRXVO\ SDLG ZDJHV ZKLFK ZRXOG YLRODWH '& &RGH  

               ,Q FDVH RI D ERQD ILGH GLVSXWH FRQFHUQLQJ WKH DPRXQW RI ZDJHV GXH WKH
               HPSOR\HU VKDOO JLYH ZULWWHQ QRWLFH WR WKH HPSOR\HH RI WKH DPRXQW RI ZDJHV
               ZKLFK KH FRQFHGHV WR EH GXH DQG VKDOO SD\ VXFK DPRXQW ZLWKRXW FRQGLWLRQ
               ZLWKLQ WKH WLPH UHTXLUHG E\    >VHFWLRQ@ 

Id.

       +RZHYHU WKLV VHFWLRQ RI WKH '& &RGH ZDV GHVLJQHG IRU WKH EHQHILW RI HPSOR\HUV ,W LV D

VWDWXWRU\ H[HPSWLRQ ³WKDW DOORZV HPSOR\HUV WR UHIXVH WR SD\ GLVSXWHG ZDJHV DQG VWLOO UHPDLQ LQ

FRPSOLDQFH ZLWK WKH $FW´ Fudali v. Pivotal Corp.  ) 6XSS G  ± ''& 

$QG KHUH GHIHQGDQW KDV QRW VRXJKW WR LQYRNH WKH XVH RI WKLV H[HPSWLRQ ZKLFK ³LV HVVHQWLDOO\ DQ

DIILUPDWLYH GHIHQVH´ Rotherberg v. Xerox Corp. 1R   :/  DW  ''&

-DQ   see 'HI¶V &URVV0HP DW ± 7KHUH LV QR HYLGHQFH WKDW GHIHQGDQW SURYLGHG

SODLQWLII ZLWK ³ZULWWHQ QRWLFH    RI WKH DPRXQW RI ZDJHV ZKLFK >LW@ FRQFHGHV WR EH GXH´ RU SDLG

SODLQWLII WKRVH ³FRQFHGHG´ ZDJHV ZLWKLQ RQH EXVLQHVV GD\ RI KHU WHUPLQDWLRQ DV UHTXLUHG E\ VHFWLRQ

 Rothberg  :/  DW  TXRWLQJ '& &RGH   6R WKH SURYLVLRQ

KDV QR EHDULQJ RQ WKH GDWH SODLQWLII ZDV UHTXLUHG WR VXH

       %HFDXVH SODLQWLII IDLOHG WR EULQJ KHU FODLP ZLWKLQ WKUHH \HDUV RI WKH GDWH XSRQ ZKLFK KHU

FODLP DFFUXHG KHU '&:3&/ FODLP LV WLPHEDUUHG 3ODLQWLII XUJHV WKH &RXUW WR DSSO\ HTXLWDEOH

                                                 
GRFWULQHV WKDW ZRXOG PDNH KHU FODLP WLPHO\ 3O¶V 0HP DW ± EXW WKHVH DUJXPHQWV DUH

XQSHUVXDVLYH

,,    7KH GLVFRYHU\ UXOH GRHV QRW DSSO\ DQG FDQQRW H[WHQG WKH VWDWXWH RI OLPLWDWLRQV EHFDXVH
       SODLQWLII¶V LQMXU\ ZDV UHDGLO\ DSSDUHQW

       $OWKRXJK D FDXVH RI DFWLRQ JHQHUDOO\ DFFUXHV DW WKH WLPH LQMXU\ RFFXUV 'LVWULFW RI &ROXPELD

FRXUWV DSSO\ WKH ³GLVFRYHU\ UXOH´ WR GHWHUPLQH ZKHQ WKH VWDWXWH RI OLPLWDWLRQV FRPPHQFHV LQ FDVHV

³ZKHUH WKH UHODWLRQVKLS EHWZHHQ WKH IDFW RI LQMXU\ DQG WKH DOOHJHG WRUWLRXV FRQGXFW LV REVFXUH ZKHQ

WKH LQMXU\ RFFXUV´ Bussineau v. President and Dirs. of Georgetown Coll.  $G  

'&  FLWLQJ Stager v. Schneider  $G   '& 

       3ODLQWLII FRQWHQGV WKDW VKH GLG QRW GLVFRYHU GHIHQGDQW¶V ZURQJGRLQJ XQWLO GHIHQGDQW

GHPDQGHG UHSD\PHQW IURP KHU RQ $SULO   DQG WKHUHIRUH WKH GLVFRYHU\ UXOH GLFWDWHV WKDW

KHU FDXVH RI DFWLRQ GLG QRW DFFUXH XQWLO WKHQ 3O¶V 0HP DW ± %XW WKH GLVFRYHU\ UXOH GRHV

QRW DSSO\ LQ WKLV FDVH EHFDXVH SODLQWLII¶V LQMXU\ FRXOG KDYH EHHQ ± DQG ZDV ± NQRZQ DW WKH WLPH RI

KHU WHUPLQDWLRQ See Mullin  $G DW  TXRWLQJ Colbert  $G DW 

       3ODLQWLII KDG QRWLFH RI KHU WHUPLQDWLRQ E\ DW OHDVW 1RYHPEHU   DQG VKH H[SUHVVHG

KHU RSLQLRQ WKDW VKH KDG QRW EHHQ SDLG KHU ILQDO ZDJHV DV UHTXLUHG E\ VWDWXWH LQ ZULWLQJ RQ

'HFHPEHU  DQG   'HIHQGDQW¶V DOOHJHGO\ ZURQJIXO FRQGXFW ZDV QRW KLGGHQ RU ³REVFXUH´

DQG LQGHHG RQH RI SODLQWLII¶V OHWWHUV DQQRXQFHG WKDW VKH KDG DOUHDG\ FRQVXOWHG ZLWK DQ DWWRUQH\

([ / Nelson v. Am. Nat’l Red Cross  )G   '& &LU  KROGLQJ WKDW WKH

GLVFRYHU\ UXOH GLG QRW GHOD\ SODLQWLII¶V FDXVH RI DFWLRQ IURP DFFUXLQJ EHFDXVH LQ SDUW SODLQWLII KDG

³GLVFXVVHG FRQVXOWLQJ FRXQVHO´ DW WKH WLPH WKH LQMXU\ RFFXUUHG 7KHUHIRUH WKH GLVFRYHU\ UXOH LV

LQDSSOLFDEOH WR SODLQWLII¶V FODLP DQG GRHV QRW RSHUDWH WR H[WHQG WKH VWDWXWH RI OLPLWDWLRQV SHULRG




                                                 
,,,    'HIHQGDQW LV QRW HTXLWDEO\ HVWRSSHG IURP DVVHUWLQJ D VWDWXWH RI OLPLWDWLRQV GHIHQVH
        EHFDXVH LW GLG QRW OXOO SODLQWLII LQWR LQDFWLRQ

        3ODLQWLII DOVR VHHNV WR LQYRNH WKH GRFWULQH RI HTXLWDEOH HVWRSSHO DUJXLQJ WKDW GHIHQGDQW

³DWWHPSWHG WR OXOO KHU´ LQWR GHOD\LQJ ILOLQJ WKLV DFWLRQ 3O¶V 0HP DW ± 7KH 'LVWULFW RI

&ROXPELD UHFRJQL]HV WKLV ³OLPLWHG H[FHSWLRQ´ WR WKH ³JHQHUDOO\ VWULFW´ DSSOLFDWLRQ RI VWDWXWHV RI

OLPLWDWLRQV

                8QGHU WKH OXOOLQJ GRFWULQH D GHIHQGDQW FDQQRW DVVHUW WKH EDU RI WKH VWDWXWH
                RI OLPLWDWLRQV LI LW DSSHDUV WKH GHIHQGDQW KDV GRQH DQ\WKLQJ WKDW ZRXOG WHQG
                WR OXOO WKH SODLQWLII LQWR LQDFWLRQ DQG WKHUHE\ SHUPLW WKH OLPLWDWLRQ SUHVFULEHG
                E\ WKH VWDWXWH WR UXQ

East v. Graphic Arts Indus. Joint Pension Trust  $G  ± '&  LQWHUQDO

TXRWDWLRQ PDUNV RPLWWHG

        )RU WKLV GRFWULQH WR DSSO\ XQGHU '& ODZ ³>W@KH GHIHQGDQW PXVW KDYH GRQH VRPHWKLQJ WKDW

DPRXQWHG WR DQ DIILUPDWLYH LQGXFHPHQW WR SODLQWLII>@ WR GHOD\ EULQJLQJ DFWLRQ´               Bailey v.

Greenberg  $G   '&  TXRWLQJ Hornblower v. George Wash. Univ.  $SS

'&    see also Jones v. Gov’t Emps. Ins. Co.  $G   '&  ³>7@R

VKRZ D µOXOOLQJ¶ FRQFUHWH HYLGHQFH PXVW EH SUHVHQWHG WKDW FOHDUO\ HVWDEOLVKHV WKDW VXFK DFWLYLW\

RFFXUUHG´ FLWLQJ Bailey  $G DW  ,I WKHUH LV QR HYLGHQFH RI DQ\ DIILUPDWLYH LQGXFHPHQW

WKHQ ZKHWKHU WKH VWDWXWH RI OLPLWDWLRQV KDV H[SLUHG LV GHFLGHG DV D PDWWHU RI ODZ See Jones 

$G DW  DIILUPLQJ JUDQW RI VXPPDU\ MXGJPHQW LQ IDYRU RI GHIHQGDQW DIWHU FRQFOXGLQJ WKDW

SODLQWLII GLG QRW SXW IRUZDUG VXIILFLHQW IDFWV WR HVWDEOLVK OXOOLQJ

        3ODLQWLII FRQWHQGV WKDW WKH GDWH IRU WKH ILOLQJ RI KHU '&:3&/ FODLP ZDV WROOHG XQWLO $SULO

  EHFDXVH GHIHQGDQW OXOOHG KHU LQWR LQDFWLRQ E\ ZDLWLQJ XQWLO WKHQ WR LQIRUP KHU WKDW LQ LWV

YLHZ VKH KDG EHHQ RYHUSDLG 3O¶V 0HP DW ± 7R VXSSRUW KHU SRVLWLRQ SODLQWLII UHIHUV WR KHU

RZQ WHVWLPRQ\ WKDW 0U 0EHZH WROG KHU WKDW VKH ZDV ³JRLQJ WR JHW SDLG DOO RI >KHU@ ZDJHV RZHG WR

>KHU@´ LQ UHJXODU FRPPXQLFDWLRQV EHWZHHQ 'HFHPEHU  DQG $SULO  %DURW 'HS ([  WR
                                                   
3O¶V 5HSO\ >'NW  @ DW ± ± 7KHUHIRUH SRLQWLQJ WR WKH 0DUFK 

 GDWH WKDW VKH ILOHG KHU FRPSODLQW ± DQG DVVXPLQJ WKDW WKH 1RYHPEHU DPHQGPHQW WR WKH

FRPSODLQW UHODWHV EDFN ± VKH PDLQWDLQV WKDW VKH WLPHO\ ILOHG KHU '&:3&/ FODLP ZLWKLQ WKH WKUHH

\HDU VWDWXWH RI OLPLWDWLRQV 3O¶V 0HP DW 

       %XW WKHVH VRUWV RI JHQHUDO VWDWHPHQWV LI WKH\ ZHUH PDGH ZRXOG QRW DPRXQW WR WKH

DIILUPDWLYH LQGXFHPHQW UHTXLUHG DQG ZKHQ SODLQWLII¶V WHVWLPRQ\ LV FRQVLGHUHG LQ FRQQHFWLRQ ZLWK

WKH GRFXPHQWDU\ HYLGHQFH WKDW FRQWUDGLFWV LW WKH &RXUW FDQQRW ILQG WKDW SODLQWLII KDV FRPH IRUZDUG

ZLWK WKH ³FRQFUHWH HYLGHQFH´ UHTXLUHG WR FOHDUO\ HVWDEOLVK D QHHG IRU HTXLWDEOH UHOLHI See Jones

 $G DW  FLWLQJ Bailey  $G DW 

       )LUVW 0U 0EHZH ± WKH LQGLYLGXDO ZKR SODLQWLII FODLPV SURPLVHG WKDW VKH ZRXOG EH SDLG

KHU RZHG ZDJHV ± VHQW SODLQWLII D OHWWHU RQ 'HFHPEHU   VWDWLQJ WKDW WKH FRPSXWDWLRQV ZHUH

³ILQDO´ DQG WKDW KHU FDVH ZDV ³FORVHG´ ([ )) 6HFRQG SODLQWLII KHUVHOI FRQWLQXRXVO\ UHIHUUHG WR

WKH 'HFHPEHU   SD\PHQW DQG FRPSXWDWLRQV DV ³ILQDO´ LQ FRUUHVSRQGHQFH ZLWK GHIHQGDQW

EHWZHHQ 'HFHPEHU  DQG -DQXDU\  See ([ 6 WR 'HI¶V &URVV0RW >'NW  @ ([ 5

WR 'HI¶V &URVV0RW >'NW  @ ([ 7 WR 'HI¶V &URVV0RW >'NW  @ ([ 8 WR 'HI¶V

&URVV0RW >'NW  @ ([ 9 WR 'HI¶V &URVV0RW >'NW  @ ([ : WR 'HI¶V &URVV0RW

>'NW  @ 7KHQ ZKHQ GHIHQGDQW PDGH DQ DGGLWLRQDO SD\PHQW LQ )HEUXDU\ WKH FKHFN IRU

 ZDV DFFRPSDQLHG E\ D GRFXPHQW GHWDLOLQJ GHIHQGDQW¶V FDOFXODWLRQV DQG EHDULQJ WKH WLWOH

³)LQDO 3D\PHQWV RI /HDYH 'D\V DQG 6DODU\ LQ /LHX RI 1RWLFH´ ([  WR 3O¶V 0RW >'NW  @

-XVW RYHU D PRQWK ODWHU RQ 0DUFK   SODLQWLII ZURWH DQ HPDLO WR 0U &KLR]D LQ ZKLFK VKH

VWDWHG WKDW VKH ZRXOG ³QHYHU DFFHSW >GHIHQGDQW¶V@ H[SODQDWLRQ DERXW >KHU@ ILQDO HQWLWOHPHQW´ ([

= WR 'HI¶V &URVV0RW >'NW  @ ³([ =´       $QG ILQDOO\ RQ 0DUFK   0U 0EHZH




                                                 
HPDLOHG SODLQWLII DQG DVNHG KHU WR FRPH WR WKH (PEDVV\ LQ RUGHU WR FRPSDUH WKHLU FRPSXWDWLRQV LQ

RUGHU WR ³SXW WKLV PDWWHU WR UHVW´ ([ $$

        ,W GRHV DSSHDU WKDW SODLQWLII DQG GHIHQGDQW ZHUH ZRUNLQJ WRJHWKHU WR UHVROYH KHU JULHYDQFH

DQG WKDW GHIHQGDQW FRQWLQXHG WR UHYLHZ DQG UHYLVH LWV QXPEHUV LQ UHVSRQVH WR SODLQWLII¶V SHUVLVWHQW

GHPDQGV %XW WKDW LV QRW WKH VDPH WKLQJ DV WDNLQJ DIILUPDWLYH VWHSV WR OXOO VRPHRQH LQWR VLWWLQJ RQ

KHU ULJKWV 3ODLQWLII DVVHUWHG WKDW VKH KDG FRQVXOWHG ZLWK DQ DWWRUQH\ DV HDUO\ DV 'HFHPEHU  

DQG VKH FRQWLQXHG WR WKUHDWHQ WR LQYRNH KHU OHJDO UHPHGLHV WKURXJKRXW KHU FRUUHVSRQGHQFH ZLWK

GHIHQGDQW See, e.g. ([ ++ ³, ZLOO EH IRUFHG WR EULQJ WKLV PDWWHU WR WKH SURSHU DXWKRULWLHV LI DIWHU

WHQ  GD\V IURP WKLV GDWH -DQXDU\   DQG >VLF@ , KDYHQ¶W KHDUG IURP \RX´ see also

Johnson v. District of Columbia  ) 6XSS G   ''&  KROGLQJ WKDW SODLQWLII¶V

UHWHQWLRQ RI DWWRUQH\ LQGLFDWHG WKDW KH ZDV QRW OXOOHG LQWR LQDFWLRQ $QG WKH QRWLRQ WKDW VKH KDG

EHHQ OXOOHG LQWR D EHOLHI WKDW WKH JULHYDQFH ZRXOG EH UHVROYHG LQ KHU IDYRU LV EHOLHG E\ KHU VWDWHPHQW

RQ 0DUFK   WKDW VKH ZRXOG ³QHYHU DFFHSW´ GHIHQGDQW¶V FDOFXODWLRQV See ([ = 6R

SODLQWLII KDV IDLOHG WR SURGXFH HYLGHQFH RI DIILUPDWLYHO\ PLVOHDGLQJ FRQGXFW WKDW ZRXOG ZDUUDQW WKH

XVH RI HTXLWDEOH HVWRSSHO WR WROO WKH VWDWXWH RI OLPLWDWLRQV

,9     7KH OLPLWDWLRQV SHULRG ZLOO DOVR QRW EH WROOHG XQGHU WKH GRFWULQH RI HTXLWDEOH WROOLQJ

        (TXLWDEOH WROOLQJ LV GLVWLQFW IURP HTXLWDEOH HVWRSSHO LQ LWV IRFXV RQ WKH FLUFXPVWDQFHV RI WKH

SODLQWLII UDWKHU WKDQ WKH FRQGXFW RI WKH GHIHQGDQW %XW ERWK GRFWULQHV ³RSHUDWH LQ D SUDFWLFDO VHQVH

WR WROO D OLPLWDWLRQV SHULRG´ Currier v. Radio Free Europe/Radio Liberty, Inc.  )G 

 '& &LU  (TXLWDEOH WROOLQJ ³DOORZV D SODLQWLII WR DYRLG WKH EDU RI WKH OLPLWDWLRQV

SHULRG LI GHVSLWH DOO GXH GLOLJHQFH KH LV XQDEOH WR REWDLQ YLWDO LQIRUPDWLRQ EHDULQJ RQ WKH H[LVWHQFH




                                                   
RI KLV FODLP´ Currier  )G DW  FLWLQJ Smith-Haynie v. District of Columbia  )G

  '& &LU 

       7KH 'LVWULFW RI &ROXPELD ³GRHV QRW UHFRJQL]H DQ HTXLWDEOH WROOLQJ H[FHSWLRQ WR WKH VWDWXWH

RI OLPLWDWLRQV´ Johnson v. Marcheta Inv’rs Ltd. P’ship  $G   '&  VR FRXUWV

DUH KHVLWDQW WR DSSO\ WKH GRFWULQH Sayyad v. Fawzi  $G   '&  ³5HMHFWLRQ RI

WKH DSSOLFDWLRQ RI HTXLWDEOH WROOLQJ RQ D FDVHE\FDVH EDVLV    UHVWV RQ WKH EHOLHI WKDW ZKHUH WKH

OHJLVODWXUH KDV SURYLGHG QR VDYLQJV VWDWXWH FRXUWV ZRXOG H[FHHG WKHLU SUHVFULEHG UROH E\ SURYLGLQJ

D UHPHG\ ZKHUH WKH OHJLVODWXUH KDV GHWHUPLQHG WKDW QRQH VKRXOG OLH´ Huang v. D’Albora 

$G   '&  UHIXVLQJ WR DGRSW HTXLWDEOH WROOLQJ EHFDXVH FRXUWV ³KDYH SUHYLRXVO\ UHIXVHG

WR GR >VR@ LQ UHJDUG WR JHQHUDO VWDWXWHV RI OLPLWDWLRQV´ FLWLQJ Namerdy v. Generalcar  $G

  '&  :KHQ HTXLWDEOH WROOLQJ GRHV DSSO\ LW ³GRHV QRW H[WHQG WKH VWDWXWH RI

OLPLWDWLRQV LQGHILQLWHO\´ ³>S@ODLQWLII LV UHTXLUHG WR EULQJ VXLW ZLWKLQ D UHDVRQDEOH WLPH DIWHU VKH

REWDLQV RU E\ GXH GLOLJHQFH FRXOG REWDLQ WKH LQIRUPDWLRQ QHFHVVDU\ WR SXUVXH WKH FODLP´ East

 $G DW 

       3ODLQWLII LQVLVWV WKDW JUDQWLQJ KHU WKH EHQHILW RI HTXLWDEOH WROOLQJ ZRXOG EH ZDUUDQWHG KHUH

EHFDXVH VKH ZDV ³SHUVLVWHQW LQ KHU HIIRUWV WR REWDLQ IXOO SD\PHQW IRU ZDJHV WKDW ZHUH GXH XSRQ KHU

WHUPLQDWLRQ´ EXW WKDW ³VKH ZDV QRW SULY\ WR ZKHWKHU DQG ZKDW DPRXQW >G@HIHQGDQW ZRXOG SD\ XQWLO

VKH UHFHLYHG WKH $SULO   OHWWHU IURP >G@HIHQGDQW´ 3O¶V 0HP DW  %XW SODLQWLII ZDV WROG

RQ VHYHUDO RFFDVLRQV WKDW VKH KDG UHFHLYHG GHIHQGDQW¶V ILQDO DFFRXQWLQJ DQG VKH REMHFWHG WR

GHIHQGDQW¶V FDOFXODWLRQV DW WKDW WLPH (YHQ LI VKH VWLOO KHOG RXW VRPH KRSH RI D EHWWHU UHVROXWLRQ

EDVHG RQ DOOHJHG VWDWHPHQWV E\ 0U 0EHZH E\ KHU RZQ DFFRXQW VKH UHFHLYHG WKH ³YLWDO

LQIRUPDWLRQ´ WKDW GHIHQGDQW ZRXOG SD\ KHU QR PRUH DQG WKDW LW ZDV GHPDQGLQJ PRQH\ EDFN IURP

KHU RQ $SULO   Id. 6KH VWLOO KDG PRUH WKDQ WZR \HDUV IURP WKDW SRLQW XQWLO WKH VWDWXWH RI



                                                 
OLPLWDWLRQV UDQ RXW LQ 'HFHPEHU RI  ZKLFK ZDV D UHDVRQDEOH WLPH LQ ZKLFK VKH FRXOG KDYH

ILOHG VXLW See East  $G DW  7KHUHIRUH WKLV LV QRW RQH RI WKH UDUH VLWXDWLRQV ZKHQ WKLV

&RXUW VKRXOG DSSO\ WKH GRFWULQH RI HTXLWDEOH WROOLQJ

                                         &21/&86,21

       %HFDXVH SODLQWLII GLG QRW ILOH KHU '&:3&/ FODLP ZLWKLQ WKH WKUHH\HDU VWDWXWRU\ SHULRG

DQG KHU HTXLWDEOH DUJXPHQWV DUH XQSHUVXDVLYH WKH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ IRU SDUWLDO

VXPPDU\ MXGJPHQW RQ &RXQW ,9 7KHUHIRUH SODLQWLII¶V PRWLRQ IRU SDUWLDO VXPPDU\ MXGJPHQW ZLOO

EH GHQLHG

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                             $0< %(50$1 -$&.621
                                             8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 6HSWHPEHU